Citation Nr: 1127576	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-11 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an ear disorder, to include ear infections; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss; and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for tinnitus; and if so, whether service connection is warranted.

4.  Whether a July 1986 rating decision that denied service connection for chronic ear infections contained clear and unmistakable error (CUE).




REPRESENTATION

Appellant represented by:	Chuck C. Pardue, Esq.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from October 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Decatur, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2006, the RO declined to reopen the appellant's claims of entitlement to service connection for ear infections, bilateral hearing loss, and tinnitus.  A November 2010 rating decision denied the appellant's claim of CUE in the July 1986 rating decision that denied entitlement to service connection for ear infections.  The appellant submitted notices of disagreement with these determinations in January 2007 and November 2010 (respectively), and timely perfected his appeals in April 2009 and June 2011 (respectively).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.




REMAND

In June 2011, the appellant' representative submitted a VA Form 9, Substantive Appeal, to the Decatur, Georgia RO, perfecting his appeal regarding his CUE claim, and also indicating that the appellant wished to participate in a Board video conference hearing.  As such, the appellant's claims are remanded back to the RO for appropriate action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

These claims are remanded to the AMC/RO to schedule the appellant for a Board video conference hearing.  After the hearing has been held, or if the appellant fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

